     Case 1:20-mj-00497-PJG ECF No. 12, PageID.36 Filed 12/02/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,
                                                           Hon. Phillip J. Green
v.
                                                           Case No. 1:20-mj-00497
THOMAS JOHN BOUKAMP,

      Defendant.
________________________________/

                            ORDER OF DETENTION

       This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged in a Criminal Complaint with transportation

of a minor with intent to engage in criminal sexual activity, in violation of 18 U.S.C

§ 2423(a). Having found probable cause of a violation of that statute, there is a

statutory rebuttable presumption in favor of detention. See 18 U.S.C. § 3142(e)(3)(E).

       The Court conducted a hearing on December 2, 2020, at which defendant was

represented by counsel. Having considered the information presented at the hearing,

the parties’ oral submissions, and the information in the Pretrial Services Report,

and for the reasons stated on the record, the Court finds that defendant has rebutted

the presumption of detention regarding risk of non-appearance, but has not rebutted

the presumption of detention as to danger to the community. The Court also finds,

as explained on the record, that the government has sustained its burden by clear

and convincing evidence that he is a danger to the community. Further, the Court
   Case 1:20-mj-00497-PJG ECF No. 12, PageID.37 Filed 12/02/20 Page 2 of 2




finds that there is no condition or combination of conditions of release that will ensure

the safety of the community. Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on December 2, 2020.


                                                       /s/ Phillip J. Green
                                                      PHILLIP J. GREEN
                                                      United States Magistrate Judge




                                           2
